

113 SRES 326 ATS: Congratulating the 2013 Southern New Hampshire University men's soccer team on winning the National Collegiate Athletic Association Division II Men's Soccer Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 326IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mrs. Shaheen (for herself and Ms. Ayotte) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the 2013 Southern New Hampshire University men's soccer team on winning the National Collegiate Athletic Association Division II Men's Soccer Championship.Whereas, on December 7, 2013, the Southern New Hampshire University (SNHU) men’s soccer team, known as the Penmen, won the National Collegiate Athletic Association (NCAA) Division II national championship in Evans, Georgia, becoming the second men’s soccer team in the history of SNHU to win a national title;Whereas, with their victory over the Carson-Newman University Eagles, the Penman capped off a 23-game unbeaten streak as they ended their season with 22 wins, 1 loss, and 1 draw, tying the SNHU men's soccer program’s record for most wins in a season;Whereas the State of New Hampshire and the City of Manchester are immensely proud of the SNHU men’s soccer team, and recognize the teamwork and dedication required to win a national championship;Whereas the student-athletes of SNHU demonstrate the same dedication to their studies as they do to athletics, having previously received the USA Today NCAA Foundation Academic Achievement Award in recognition of the high graduation rate of SNHU student-athletes;Whereas the SNHU men’s soccer team was honored in 2013 with the Northeast-10 Team Academic Excellence Award for having the highest team grade point average in the Northeast-10 Conference for men’s soccer, and SNHU sophomore Brad Campion received the Elite 89 award for the highest cumulative grade point average at the 2013 NCAA Division II Men’s Soccer Championship;Whereas SNHU men’s soccer head coach Marc Hubbard, a native of Durham, New Hampshire, has led the Penmen to NCAA tournament berths in each of his 6 seasons as a coach, in addition to 2 Northeast-10 regular season and tournament titles, and has twice been honored as the Northeast-10 Coach of the Year;Whereas assistant coaches Josh Taylor, Rich Weinrebe, Dave Williams, and Phil Tuttle leveraged their years of experience playing and coaching the game of soccer to support Coach Hubbard and the team;Whereas the 2013 Southern New Hampshire University men’s soccer team is comprised of—(1)1 graduate student: Callum Williams;(2)4 seniors: Dom DiMaggio, Christian Rodriguez, Pierre Omanga, and Brian Francolini;(3)9 juniors: Yannick Kabala, Joe Mahr, Mohamed Toufik, Danillo Andrade, Kenny Doublette, Kyle Logan, Miguel Carneiro, Keegan Campbell, and Chris Pereira;(4)7 sophomores: Myles Groenloh, Jonathan Lupinelli, Brad Campion, Ryan Simpson, Sebastian Stezewski, Julian Omeally, and Dominic Samuel; and(5)5 freshmen: Andrew Pesci, Ryan Reynolds, Nate Fournier, Curtis Pereira, and Eddie Legg;Whereas 4 members of the 2013 SNHU men’s soccer team hail from the State of New Hampshire; andWhereas the SNHU men’s soccer team should be recognized for both its athletic and scholastic accomplishments:  Now, therefore, be itThat the Senate—(1)congratulates the Southern New Hampshire University men's soccer team on winning the National Collegiate Athletic Association Division II Men's Soccer Championship;(2)recognizes the positive environment of scholastic and athletic achievement fostered at Southern New Hampshire University; and(3)requests the Secretary of the Senate to transmit an enrolled copy of this resolution for appropriate display to—(A)Southern New Hampshire University;(B)Paul J. LeBlanc, the president of Southern New Hampshire University; and(C)Marc Hubbard, the head coach of the Southern New Hampshire University men's soccer team.